Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-12 in the reply filed on 10/02/2020 is acknowledged.  The traversal is on the ground(s) that the instant application does not have a serious search burden on the examiner.  This is not found persuasive because group I and II are directed to two separate status, group I would require a separate search directed towards the product (the bearing arrangement) and group II would require a search towards the method of manufacturing the bearing arrangement.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cross-section of the support structure taken on a line in a direction perpendicular to the shaft axis has a closed geometry” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because figure 4 lacks information normally provide in a flow chart of that type.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 contains an extra space between two words “the faces  facing” should be “the faces facing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 simply requires all of claim 1 and nothing more, failing to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0159631 (Bitsch), in view of US Publication 2015/0030277 (Pick).

Regarding claims 1, Bitsch teaches, a bearing arrangement (Fig. 2) for a wind turbine (abstract), comprising a bed frame (element 31), a support structure (element 51) mounted to the bed frame, a shaft (element 5), bearings (element 52 and 53) supporting the shaft rotatably around a shaft axis (element ‘A’, fig. 2), and bearing housings (element 5A and 5B) supporting one of the bearings respectively, 
Bitsch does not teach wherein the bearing housings are mounted on opposite faces of the support structure, the faces facing in the axial direction with respect to the shaft axis.
Pick teaches a bearing housing (28A and 28B) for a wind turbine, the bearing housings are mounted on opposite faces of the support structure 
Pick further teaches that the design of the bearing arrangement allows for different operating situations, the bearing arrangement has an adjusting device with which the bearing preload can be adjusted starting from a base preload. This can allow, for example signs of wear to be compensated, manufacturing tolerances or design inaccuracies to be corrected and in particular current loading states to be addressed. This design avoids the otherwise usual over dimensioning of the bearing arrangement, thereby increasing the efficiency of the wind turbine as well as the service life of the bearing arrangement (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch with the teachings of Pick to provide a bearing arrangement that is mounted on opposite faces of the support structure. Doing so allows the adjustment of the bearing improving the life of the bearing and increase efficiency.  
Regarding claim 2, as modified in claim 1, Pick teaches the faces are arranged at opposite ends of the support structure (as shown in fig. 2).
Regarding claim 3, as modified in claim 1, Pick teaches the faces face away from a geometric center of the support structure (center of element 20).

    PNG
    media_image1.png
    518
    977
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 4, as modified in claim 1, Pick teaches the bearing housings are bolted (see annotated fig. 2) to the faces with bolts extending parallel to the shaft axis.
Regarding claim 5, Bitsch teaches the shaft through the support structure (see fig. 2, element 5 extends past element 51).
Regarding claim 6, Bitsch teaches a cross-section of the support structure taken on a line in a direction perpendicular to the shaft axis has a closed geometry (using the description of applicants specification, Fig. 2 would depict that closed geometry in that perspective).
Regarding claim 10, Bitsch teaches wherein the support structure (element 51) is connected to the bed frame (element 31) by one or more feet.
Regarding claim 11, Bitsch teaches a wind turbine (abstract) comprising the bearing arrangement of claim 1 (see rejection of claim 1).
Regarding claim 12, as modified in claim 1, Bitsch teaches a rotor and a generator, wherein the shaft of the bearing arrangement connects the rotor with the generator (par. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (Bitsch), in view of (Pick), in further view of EP 2 754 892.
Regarding claim 7, Bitsch teaches the invention of claim 1.
Kameda teaches a support structure that has radial openings (element 42). Kameda further teaches the space formed by the cutout 42 can be used for a variety of purposes for instance, suspension of components using a lift such as a crane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch in view of Kameda to provide an opening in the support structure. Doing so, provides a method to suspend the support structure with a crane. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over (Bitsch), in view of (Pick), in further view of US Publication 2015/0167634 (Lazaro).

Regarding claim 8, Bitsch teaches the invention of claim 1. 
Bitsch does not teach that the support structure is made from cast iron.
Lazaro teaches an aspect of using a single cast may be that fabrication of the hub may be simpler and cheaper. An aspect of manufacturing the beams 102, 103, 104 separately from the rest of the hub may be that different materials may be used for the beams 102, 103, 104 and for the rest of the hub. The material used for the beams 102, 103, 104 may be e.g. stiffer than the material used for fabricating the rest of the hub. For example, the beams 102, 103, 104 may be made of steel and the rest of the hub may be made of cast iron.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch with the teachings of Lazaro to construct the bearing housing out of steel. Doing so, provides a cheap and simple support structure using known construction methods.

Regarding claim 9, Bitsch teaches the invention of claim 1. 
Bitsch does not teach that the bearing housings are made from steel.

Lazaro teaches an aspect of using a single cast may be that fabrication of the hub may be simpler and cheaper. An aspect of manufacturing the beams 102, 103, 104 separately from the rest of the hub may be that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Bitsch with the teachings of Lazaro to construct the bearing housing out of steel. Doing so is a simple substitution of one known material for another to obtain predictable results. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745